Order entered December 15, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01161-CV

           ESTATE OF HOWARD GILLIS THOMAS, DECEASED, Appellant

                                             V.

 462 THOMAS FAMILY PROPERTIES, LP, 462 THOMAS FAMILY PROPERTIES
MANAGEMENT, LLC, DONALD T. CONLON, ROBYN THOMAS CONLON, ET AL.,
                            Appellees

                         On Appeal from the Probate Court No. 2
                                  Dallas County, Texas
                          Trial Court Cause Nos. PR-16-01660-2

                                         ORDER
       Before the Court is appellees’ December 8, 2016 unopposed motion for an extension of

time to file appellees’ brief. The Court GRANTS appellees’ motion.

       We ORDER appellees to file their brief on or before FEBRUARY 3, 2017.

                                                    /s/   CRAIG STODDART
                                                          JUSTICE